DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by John Mattingly on 3/7/22. 


1.  (Currently amended) A particle beam treatment system, comprising:
a charged particle beam generation device that generates a charged particle beam;
a first irradiation device that irradiates the charged particle beam to a predetermined irradiation target, the first irradiation device installed in a first treatment room where the charged particle beam is irradiated to a patient;
a first beam transportation device that transports the charged particle beam from the charged particle beam generation device to the first irradiation device; 
a first vacuum valve that is arranged in a position of the first beam transportation device that is outside the first treatment room;
a first branching device that branches a destination of the charged particle beam is arranged in the first beam transportation device,
wherein the first irradiation device is connected at a connection point to the first branching device,
wherein an end portion, which includes an opening, of the first beam transportation device penetrates a shielding wall, 
,
wherein a second beam transportation device that transports the charged particle beam to a second irradiation device is connected to the first branching device through the first vacuum valve,
wherein a second vacuum valve is arranged in the second beam transportation device, 
wherein a second branching device that branches a destination of the charged particle beam is arranged in the second beam transportation device, and
the second vacuum valve is arranged at an outlet of the second branching device.

	2.  (Previously presented)  The particle beam treatment system according to claim 1, 
	wherein the first vacuum valve is arranged at an outlet of the first branching device.

	3.  (Canceled)

	4.  (Currently amended) The particle beam treatment system according to claim 1, 
	wherein the first branching device includes a first irradiation device side outlet that allows the charged particle beam to head to the first irradiation device and a second irradiation device side outlet that allows the charged particle beam to head to the second irradiation device, and
	the first vacuum valve is arranged at the second irradiation device side outlet.

	5.  (Original) The particle beam treatment system according to claim 4, 
	wherein the first valve exists by a plurality,
	a first vacuum valve that is one of the first valves of a plurality is arranged at the second irradiation device side outlet, and
	a first vacuum valve that is another of the first valves of a plurality is arranged at the first irradiation device side outlet.

	6.  (Original) The particle beam treatment system according to claim 2, 
	wherein the first vacuum valve is arranged so as to be positioned between a shielding wall and the first branching device.

	7.  (Previously presented) The particle beam treatment system according to claim 2, 
	wherein the first vacuum valve is arranged on a downstream side of the first branching device.

	8. - 10.  (Canceled) 

	11.  (Previously presented)  The particle beam treatment system according to claim 1,
	wherein the position of the first vacuum valve in the first beam transportation device is between the charged particle beam generation device and the shielding wall. 

	12.  (Previously presented)  The particle beam treatment system according to claim 1,
	wherein the opening of the first transportation device is sealed.

	13.  (Currently amended)  The particle beam treatment system according to claim 1, further comprising:
	the second beam transportation device being connectable to the opening of the first transportation device,
	wherein after connecting the second beam transportation device to the opening of the first transportation device in a state that the first vacuum valve is closed, pressure on a route of the charged particle beam that passes through the second beam transportation device is lowered. 

	14.  (Previously presented)  The particle beam treatment system according to claim 4,
	the second irradiation device side outlet is connected to the second irradiation device without a vacuum valve.



Allowable Subject Matter
	Claims 1-2, 4-7, 11-14 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the charged particle beam generation device that generates a charged particle beam comprising the combination of the a first irradiation device, first and second beam transportation device as claimed, first and second vacuum valve as claimed, first and second branching device as claimed; wherein an end portion, which includes an opening, of the first beam transportation device penetrates a shielding wall; the first vacuum valve downstream from the connection point; a second beam transportation device is connected to the first branching device through the first vacuum valve, wherein a second vacuum valve is arranged in the second beam transportation device, and wherein a second branching device that branches a destination of the charged particle beam is arranged in the second beam transportation device; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 2, 4-7, 11-14, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES CHOI/Examiner, Art Unit 2881